United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Bernardino, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-7
Issued: September 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 1, 2007 appellant filed an appeal from merit decisions of the Office of
Workers’ Compensation Programs dated January 13 and June 7, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s actual earnings as a modified city carrier fairly and
reasonably represented her wage-earning capacity.
FACTUAL HISTORY
On March 13, 1997 appellant, then a 47-year-old letter carrier, sustained an employmentrelated injury when she fell backward while being attacked by a dog.1 She returned to inside
1

Under Office file numbers 131127070, 131205019 and 132003119, the Office has accepted the following
conditions: strain/sprain of the neck, bilateral shoulder and arm, thoracic and lumbar regions, acute reaction to
stress, bilateral carpal tunnel syndrome, bilateral rotator cuff syndrome, right radial styloid tenosynovitis and other
shoulder conditions.

work only on May 6, 1997 and to her regular duties in June 1997. The Office accepted several
recurrences and appellant underwent left and right carpal tunnel decompression procedures and
left shoulder surgery. Appellant returned to limited duty for four hours a day on January 30,
2006 and received compensation for four hours a day.
In May 2006, the Office referred appellant to Dr. Bunsri T. Sophon, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In reports dated May 23 and June 22, 2006,
Dr. Sophon noted his review of the statement of accepted facts, medical record and appellant’s
complaints. He provided physical findings and diagnoses and advised that appellant could work
eight hours per day of modified duty with permanent restrictions of no reaching above the
shoulder, four hours of reaching, pushing, pulling and lifting, six hours of sitting, walking and
standing and a weight limitation of 20 pounds.
On August 21, 2006 appellant rejected a modified city carrier job offer, stating that she
could only work four hours daily.2 In an October 13, 2006 report, Dr. William Simpson, an
attending orthopedic surgeon, reviewed Dr. Sophon’s report and disagreed with his conclusion
that appellant could work eight hours a day, advising that she should only work four hours of
light duty daily.
Appellant accepted the offered position on October 20, 2006,3 and began working eight
hours daily on October 21, 2006. On January 19, 2007 the Office ascertained that appellant
continued to work in that position and was informed that her pay rate was $49,219.00 per year,
or $946.52 per week.
By decision dated January 13, 2007, the Office determined that appellant’s actual wages
in the modified city carrier position fairly and reasonably represented her wage-earning capacity,
with a zero percent loss of wage-earning capacity. On February 1, 2007 appellant requested a
review of the written record.4 By decision dated June 7, 2007, an Office hearing representative
affirmed the January 13, 2007 decision.
LEGAL PRECEDENT
Section 8115(a) of the Federal Employees’ Compensation Act5 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by the employee’s actual earnings if the actual earnings fairly and reasonably
represent the employee’s wage-earning capacity.6 Generally, wages actually earned are the best
2

The position was for eight hours a day, and consisted of pick-up and delivery of express mail, case and deliver
within medical limitations, window and retail services including sales, lobby director and passport duties,
accountable mail and other duties within her medical restrictions.
3

By letter dated September 18, 2006, the Office informed appellant that the offered position was suitable.

4

Dr. Simpson continued to advise that appellant should only work eight hours a day. On December 28, 2006 she
requested leave under the Family and Medical Leave Act. There is no indication in the record as to whether this was
approved.
5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

2

measure of a wage-earning capacity, and in the absence of showing that they do not fairly and
reasonably represent the injured employee’s wage-earning capacity, must be accepted as such a
measure.7 The formula for determining loss of wage-earning capacity based on actual earnings,
developed in the Albert C. Shadrick decision,8 has been codified at 20 C.F.R. § 10.403. The
Office calculates an employee’s wage-earning capacity in terms of percentage by dividing the
employee’s earnings by the current pay rate for the date-of-injury job.9 Office procedures
provide that the Office can make a retroactive wage-earning capacity determination if the
claimant worked in the position for at least 60 days, the position fairly and reasonably
represented his or her wage-earning capacity and the work stoppage did not occur because of any
change in his injury-related condition affecting the ability to work.10
ANALYSIS
The Office accepted that appellant sustained multiple employment-related injuries
beginning on March 13, 1997.11 After several periods of total disability, she returned to four
hours of modified duty on January 30, 2006, and continued to receive compensation for four
hours a day. In May 2006, the Office referred her to Dr. Sophon for a second opinion evaluation,
and in reports dated May 23 and June 22, 2006, he provided examination findings and advised
that appellant could return to eight hours of modified duty a day. On October 17, 2006 appellant
accepted a job offer as a modified city carrier for eight hours a day, and began working this
schedule on October 21, 2006. On January 19, 2007 the Office ascertained that appellant
continued to work in that position at a pay rate of $49,219.00 per year, or $946.52 per week.
The Board finds that appellant’s actual earnings as a modified city carrier fairly and
reasonably represent her wage-earning capacity. She returned to full-time work on October 21,
2006 as a modified city carrier and was working in this position on January 19, 2007, the date the
Office issued its wage-earning capacity determination. Appellant worked in the position for
more than 60 days, and there is no evidence that the position was seasonal, temporary or
makeshift work designed for her particular needs and no evidence to show that she was not
working eight hours a day.12 As there is no evidence that her wages in this position did not fairly
and reasonably represent her wage-earning capacity, they must be accepted as the best measure
of her wage-earning capacity.13

7

Lottie M. Williams, 56 ECAB 302 (2005).

8

5 ECAB 376 (1953).

9

20 C.F.R. § 10.403(c).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (July 1997); Selden H. Swartz, 55 ECAB 272 (2004).
11

Supra note 1.

12

J.C., 58 ECAB ____ (Docket No. 07-1165, issued September 21, 2007).

13

See Loni J. Cleveland, supra note 6.

3

As appellant’s actual earnings in the position of modified city carrier fairly and
reasonably represent her wage-earning capacity, the Board must determine whether the Office
properly calculated her wage-earning capacity based on her actual earnings. The Board finds
that the Office properly determined that appellant had no loss of wage-earning capacity based on
her actual earnings. The current weekly earnings of $946.52 per week as a modified city carrier
exceeded the current weekly wages of the date-of-injury position as a letter carrier.14 Appellant
therefore had no loss of wage-earning capacity under the Shadrick formula.15
CONCLUSION
The Board finds that the Office met its burden of proof to establish that appellant’s actual
wages as a modified city carrier fairly and reasonably represented her wage-earning capacity.16
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 7, 2007 be affirmed.
Issued: September 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
14

Appellant sustained her final recurrence of disability in May 2000, and the Office based her compensation
thereafter on a May 20, 2000 date of injury, at a weekly wage of $766.67.
15

Albert C. Shadrick, supra note 8.

16

The Board notes that appellant submitted evidence subsequent to the June 7, 2007 Office decision and with her
appeal to the Board. The Board cannot consider this evidence, however, as its review of the case is limited to the
evidence of record that was before the Board at the time of its final decision. 20 C.F.R. § 501.2(c); see Sandra D.
Pruitt, 57 ECAB 126 (2005). Appellant also simultaneously requested reconsideration with the Office and appealed
to the Board. The Office and the Board may not have simultaneous jurisdiction over the same issue in the same
case. Following the docketing of an appeal with the Board, the Office does not retain jurisdiction to render a further
decision regarding a case on appeal until after the Board relinquishes its jurisdiction. Linda D. Guerrero, 54 ECAB
556 (2003). Appellant retains the right to request modification of the wage-earning capacity decision with the
Office.

4

